DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In light of the changes made to the claims, the objections pertaining to a lack of antecedent basis are withdrawn.

In light of the changes made to the specification, the objection pertaining to a non-descriptive title is withdrawn.

Applicant's arguments with respect to claims 1, 3 and 6-21 have been considered but are moot in view of the new ground(s) of rejection.

Regarding claim 1, applicant additionally argues that Kru and Sutton fail to teach or suggest “the viewing angle being divided into predetermined angles, a viewing angle being divided into predetermined angles, a number of optical sensors for capturing a region corresponding to a predetermined angle range, among a plurality of angle ranges wherein the viewing angle is divided into predetermined angles, being greater than a number of optical sensors for capturing a region corresponding to a different angle range,” stating that instead Sutton discloses a center square [of sensors] has the highest density of pixels and that this square alone is used in the capture of telephoto images, while the inner ring is used for normal photography with medium density pixilation and the other ring is the least dense pixel count.
	However, reading the claims in the broadest reasonable sense, the examiner respectfully disagrees. As indeed described by applicant, Sutton shows in FIG. 31 a center area with the highest density of pixels, a square of inner rings of medium density pixelations and finally an outer ring of least dense pixel count. As can be seen, each of these rings provides differing angles for their respective pixel diodes relative to others around them, giving credence to the description in col. 14, li. 61-67 that this is indeed a curved sensor that thus forms an overall curved configuration. As such, the overall viewing angle of the camera is divided into a number of predetermined angles, with certain areas angled at different angles than others [for example the outer rings vs the center area]. As such, the center area, which is set at a predetermined angle range with its respective pixels and also with a higher number of optical sensors [diodes/pixels] which is greater than the number of optical sensors [pixel density] of another capture region of the outer ring which is set to a different angle range. Therefore, clearly Sutton indeed teaches “the wide-angle lens is configured such that a number of optical sensors for capturing a region corresponding to a predetermined angle range, among a plurality of angle ranges wherein the viewing angle is divided into predetermined angles, is greater than a number of optical sensors for capturing a region corresponding to a different angle range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krutsch et al. (“Kru”) (U.S. PG Publication No. 2016/0379381) in view of Sutton et al. (“Sutton”) (U.S. Patent No. 8,957,992) and Oh (U.S. PG Publication No. 2016/0229346).

In regards to claim 1, Kru teaches a camera system included in a vehicle the camera system comprising: 
	a camera provided in the vehicle to capture surroundings of the vehicle (See ¶0020 in view of FIG. 1); and 
	a processor (See FIG. 2) for identifying an object present near the vehicle based on an image captured by the camera (See ¶0028), 
	wherein the camera comprises a wide-angle lens (See ¶0020) and a plurality of optical sensors for capturing a region within a viewing angle of the wide-angle lens (Given the broadest reasonable interpretation consistent with applicant’s specification the plurality of optical sensors are taught as light sensors [e.g. diodes] which are understood by one of ordinary skill in the art as part of camera systems as they each provide individual pixel image data, see ¶0020 in 00043, 0046-0047 and 0052 wherein pixel image data is taken into consideration).
	Kru, however, fails to teach the wide-angle lens is configured such that a number of optical sensors for capturing a region corresponding to a predetermined angle range, among a plurality of angle ranges wherein the viewing angle is divided into predetermined angles, is greater than a number of optical sensors for capturing a region corresponding to a different angle range.
	In a similar endeavor Sutton teaches the wide-angle lens is configured such that a number of optical sensors for capturing a region corresponding to a predetermined angle range, among a plurality of angle ranges wherein the viewing angle is divided into predetermined angles, is greater than a number of optical sensors for capturing a region corresponding to a different angle range (See col. 14, li. 61 - col. 15, li. 26 in view of FIG. 30-31 wherein a curved sensor with a curved lens is taught such that among a plurality of flat rectangular pixel elements constituting the sensor, the rectangle in the center part has the highest pixel density, while in the rectangle surrounding the inside, pixels are arranged in an intermediate density, and finally the rectangle surrounding the outside portion is arranged to have pixels of the minimum density; also see col. 11, li. 57 – col. 12, li. 9 in view of FIG. 16 and 17 for an additional example).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Sutton into Kru because it allows for higher detail in areas of higher interest such as, for example, a region of interest near the center --- the concentration area of a photo of video, in a manner similar to the retina of a human eye as described in col. 11, li. 21-24, while also providing greater reduction in processing and storage requirements as described in col. 12, li. 5-9.
	Kru additionally fails to teach wherein the predetermined angle range is predetermined based on an angle at which the camera is arranged in the vehicle, a structure of the vehicle, and a field of view of a user of the vehicle.
	In a similar endeavor Oh teaches wherein the predetermined angle range is predetermined based on an angle at which the camera is arranged in the vehicle, a structure of the vehicle, and a field of view of a user of the vehicle (See ¶0012 and FIG. 1 wherein the angle range is based on the arrangement of the camera in the vehicle [integrated into the review mirror], a structure of the vehicle [towards the front of the vehicle in the center and top of the front windshield], and a field of view of a user of the vehicle [disposed in the driving direction of the driver]; this is taken in view of Kru’s teachings).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Oh into Kru because it allows for the incorporation of the camera into the rearview mirror such “as to interfere with neither a user’s field of view nor angles of view of the camera module”.

In regards to claim 3, Kru fails to teach the camera system of claim 1, wherein, in an image captured by the camera, the number of pixels included in a region captured in the predetermined angle range is greater than the number of pixels included in a region captured in the different angle range.
	In a similar endeavor Sutton teaches wherein, in an image captured by the camera, the number of pixels included in a region captured in the predetermined angle range is greater than the number of pixels included in a region captured in the different angle range (See col. 14, li. 61 - col. 15, li. 26 in view of FIG. 30-31 wherein a curved sensor with a curved lens is taught such that among a plurality of flat rectangular pixel elements constituting the sensor, the rectangle in the center part has the highest pixel density, while in the rectangle surrounding the inside, pixels are arranged in an intermediate density, and finally the rectangle surrounding the outside portion is arranged to have pixels of the minimum density; also see col. 11, li. 57 – col. 12, li. 9 in view of FIG. 16 and 17 for an additional example).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Sutton into Kru because it allows for higher detail in areas of higher interest such as, for example, a region of interest near the center --- the concentration area of a photo of video, in a manner similar to the retina of a human eye as described in col. 11, li. 21-24, while also providing greater reduction in processing and storage requirements as described in col. 12, li. 5-9.

In regards to claim 6, Kru teaches the camera system of claim 1, wherein the camera comprises: 
	a first camera attached to a left side of the vehicle to capture a front part and the left side of the vehicle (See ¶0020 in view of FIG. 1 wherein a left camera may image a CAM View 2 which covers a front part and a left part of the vehicle) and a second camera attached to the left side of the vehicle to capture a rear part and the left side of the vehicle (See ¶0020 in view of FIG. 1 wherein a second camera captures CAM View 3 which covers a left part and a rear part of the vehicle, it is understood by one of ordinary skill in the art in view of Kru’s teachings that their placements of cameras is merely an example as described in ¶0020 and various placements may be made depending upon design desires); and 
	a third camera attached to a right side of the vehicle to capture the front part and the right side of the vehicle  (See ¶0020 in view of FIG. 1 wherein a third camera may capture CAM View 1 which covers a front and right side of the vehicle)  and a fourth camera attached to the right side of the vehicle to capture the rear part and the right side of the vehicle (See ¶0020 in view of FIG. 1 wherein a fourth camera may cover CAM View 4 which covers a right and rear side of the vehicle, it is understood by one of ordinary skill in the art in view of Kru’s teachings that their placements of cameras is merely an example as described in ¶0020 and various placements may be made depending upon design desires).

In regards to claim 10, Kru teaches the camera system of claim 6, further comprising: a serializer integrated circuit (IC) configured to receive in parallel data corresponding to a plurality of images captured at the first, second, third, and fourth cameras and transmit the data to the processor (See ¶0002 and 0028).

In regards to claim 12, the claim is rejected under the same basis as claim 1 by Kru in view of Sutton and Oh.

In regards to claim 13, Kru teaches a control method for a camera system included in a vehicle, the method comprising: 
	capturing the surroundings of the vehicle by using a first camera attached to the left side of the vehicle to capture the front part and the left side of the vehicle (See ¶0020 in view of FIG. 1 wherein a left camera may image a CAM View 2 which covers a front part and a left part of the vehicle) and a second camera attached to the left side of the vehicle to capture the rear part and the left side of the vehicle (See ¶0020 in view of FIG. 1 wherein a second camera captures CAM View 3 which covers a left part and a rear part of the vehicle, it is understood by one of ordinary skill in the art in view of Kru’s teachings that their placements of cameras is merely an example as described in ¶0020 and various placements may be made depending upon design desires); 
	capturing the surroundings of the vehicle by using a third camera attached to the right side of the vehicle to capture the front part and the right side of the vehicle (See ¶0020 in view of FIG. 1 wherein a third camera may capture CAM View 1 which covers a front and right side of the vehicle) and a fourth camera attached to the right side of the vehicle to capture the rear part and the right side of the vehicle (See ¶0020 in view of FIG. 1 wherein a fourth camera may cover CAM View 4 which covers a right and rear side of the vehicle, it is understood by one of ordinary skill in the art in view of Kru’s teachings that their placements of cameras is merely an example as described in ¶0020 and various placements may be made depending upon design desires); and 
	identifying an object present near the vehicle based on images captured by the first, second, third, and fourth cameras (See ¶0020-0021 and 0028 in view of FIG. 1), wherein each of the first to fourth cameras comprises a wide-angle lens (See ¶0020) and a plurality of optical sensors for capturing a region within the viewing angle of the wide-angle lens (Given the broadest reasonable interpretation consistent with applicant’s specification the plurality of optical sensors are taught as light sensors [e.g. diodes] which are understood by one of ordinary skill in the art as part of camera systems as they each provide individual pixel image data, see ¶0020 in 00043, 0046-0047 and 0052 wherein pixel image data is taken into consideration).
	Kru, however, fails to teach the wide-angle lens is configured such that a number of optical sensors for capturing a region corresponding to a predetermined angle range, among a plurality of angle ranges wherein the viewing angle is divided into predetermined angles, is greater than a number of optical sensors for capturing a region corresponding to a different angle range.
	In a similar endeavor Sutton teaches the wide-angle lens is configured such that a number of optical sensors for capturing a region corresponding to a predetermined angle range, among a plurality of angle ranges wherein the viewing angle is divided into predetermined angles, is greater than a number of optical sensors for capturing a region corresponding to a different angle range (See col. 14, li. 61 - col. 15, li. 26 in view of FIG. 30-31 wherein a curved sensor with a curved lens is taught such that among a plurality of flat rectangular pixel elements constituting the sensor, the rectangle in the center part has the highest pixel density, while in the rectangle surrounding the inside, pixels are arranged in an intermediate density, and finally the rectangle surrounding the outside portion is arranged to have pixels of the minimum density; also see col. 11, li. 57 – col. 12, li. 9 in view of FIG. 16 and 17 for an additional example).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Sutton into Kru because it allows for higher detail in areas of higher interest such as, for example, a region of interest near the center --- the concentration area of a photo of video, in a manner similar to the retina of a human eye as described in col. 11, li. 21-24, while also providing greater reduction in processing and storage requirements as described in col. 12, li. 5-9.
	Kru additionally fails to teach wherein the predetermined angle range is predetermined based on an angle at which the camera is arranged in the vehicle, a structure of the vehicle, and a field of view of a user of the vehicle.
	In a similar endeavor Oh teaches wherein the predetermined angle range is predetermined based on an angle at which the camera is arranged in the vehicle, a structure of the vehicle, and a field of view of a user of the vehicle (See ¶0012 and FIG. 1 wherein the angle range is based on the arrangement of the camera in the vehicle [integrated into the review mirror], a structure of the vehicle [towards the front of the vehicle in the center and top of the front windshield], and a field of view of a user of the vehicle [disposed in the driving direction of the driver]; this is taken in view of Kru’s teachings).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Oh into Kru because it allows for the incorporation of the camera into the rearview mirror such “as to interfere with neither a user’s field of view nor angles of view of the camera module”.

Claim(s) 7-9 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krutsch et al. (“Kru”) (U.S. PG Publication No. 2016/0379381) in view of Sutton et al. (“Sutton”) (U.S. Patent No. 8,957,992) and Oh (U.S. PG Publication No. 2016/0229346), in further view of Cano et al. (“Cano”) (U.S. PG Publication No. 2019/0202356).

In regards to claim 7, Kru fails to teach the camera system of claim 6, wherein the processor is configured to: based on at least one of a speed and a driving direction of the vehicle, identify a main region within each image captured by the first, second, third, and fourth cameras, and identify an object present near the vehicle based on the identified main region.
	In a similar endeavor Cano teaches wherein the processor is configured to: based on at least one of a speed and a driving direction of the vehicle, identify a main region within each image captured by the first, second, third, and fourth cameras, and identify an object present near the vehicle based on the identified main region (See ¶0040 and 0015).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Cano into Kru because it allows for the imaging and presentation of objects which are more relevant for the driver in specific situations as described in at least ¶0040, therefore providing more appropriate information to the user.

In regards to claim 8, Kru fails to teach the camera system of claim 7, wherein the processor is configured to: based on a size of the main region being greater than a predetermined value, reduce a number of operations for identifying an object within the main region to be less than or equal to the predetermined value.
	In a similar endeavor Cano teaches wherein the processor is configured to: based on a size of the main region being greater than a predetermined value, reduce a number of operations for identifying an object within the main region to be less than or equal to the predetermined value (See ¶0040 and 0015 wherein based on vehicle direction or circumstance the imaging region may be changed including objects which are identified).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Cano into Kru because it allows for the imaging and presentation of objects which are more relevant for the driver in specific situations as described in at least ¶0040, therefore providing more appropriate information to the user.

In regards to claim 9, Kru fails to teach the camera system of claim 7, wherein the processor is configured to: for a main region identified within an image captured by a camera attached in a location corresponding to a driving direction of the vehicle among the first, second, third, and fourth cameras, perform more operations for object identification than for the main regions identified within images captured by the other cameras, and identify an object present near the vehicle.
	In a similar endeavor Cano teaches for a main region identified within an image captured by a camera attached in a location corresponding to a driving direction of the vehicle among the first, second, third, and fourth cameras, perform more operations for object identification than for the main regions identified within images captured by the other cameras, and identify an object present near the vehicle (See ¶0040 and 0015 wherein based on vehicle direction or circumstance the imaging region may be changed including objects which are identified).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Cano into Kru because it allows for the imaging and presentation of objects which are more relevant for the driver in specific situations as described in at least ¶0040, therefore providing more appropriate information to the user.

In regards to claim 14, Kru fails to teach the control method of claim 13, further comprising: based on at least one of a speed and a driving direction of the vehicle, identifying a main region within each image captured by the first, second, third and fourth cameras; and identifying an object present near the vehicle based on the identified main region.
	In a similar endeavor Cano teaches further comprising: based on at least one of a speed and a driving direction of the vehicle, identifying a main region within each image captured by the first, second, third and fourth cameras (See ¶0040 and 0015 wherein based on vehicle direction or circumstance the imaging region may be changed); and 
	identifying an object present near the vehicle based on the identified main region (See ¶0040 and 0015 wherein based on vehicle direction or circumstance the imaging region may be changed including objects which are identified).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Cano into Kru because it allows for the imaging and presentation of objects which are more relevant for the driver in specific situations as described in at least ¶0040, therefore providing more appropriate information to the user.

In regards to claim 15, Kru fails to teach the control method of claim 14, wherein the identifying an object present near the vehicle comprises: based on a size of the main region being greater than a predetermined value, reducing a number of operations for identifying an object within the main region to be smaller than or equal to the predetermined value.
	In a similar endeavor Cano teaches wherein the identifying an object present near the vehicle comprises: based on a size of the main region being greater than a predetermined value, reducing a number of operations for identifying an object within the main region to be smaller than or equal to the predetermined value (See ¶0040 and 0015 wherein based on vehicle direction or circumstance the imaging region may be changed including objects which are identified).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Cano into Kru because it allows for the imaging and presentation of objects which are more relevant for the driver in specific situations as described in at least ¶0040, therefore providing more appropriate information to the user.


In regards to claim 16, Kru fails to teach the camera system of claim 1, wherein the predetermined angle range is predetermined based on a blind spot where the field of view of a user does not reach.
	In a similar endeavor Cano teaches wherein the predetermined angle range is predetermined based on a blind spot where the field of view of a user does not reach (See ¶0006-0008).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Cano into Kru because it may significantly enlarge a field of view of the driver of the vehicle.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krutsch et al. (“Kru”) (U.S. PG Publication No. 2016/0379381) in view of Sutton et al. (“Sutton”) (U.S. Patent No. 8,957,992) and Oh (U.S. PG Publication No. 2016/0229346), in further view of Yamamoto (“Yamamoto”) (U.S. PG Publication No. 2019/0369299).

In regards to claim 11, Kru fails to teach the camera system of claim 1, wherein the processor is configured to: identify a degree of danger of the object based on information on the identified object, and control the vehicle based on the identified degree of danger.
	In a similar endeavor Yamamoto teaches wherein the processor is configured to: identify the degree of danger of the object on the basis of information on the identified object, and control the vehicle on the basis of the identified degree of danger (See ¶0726 wherein the system determines collision risks representing degrees of danger of collision of each obstacle, and if it beyond a preset value then an alarm may be output or even force deceleration or avoidance steering of the vehicle in order to avoid collision).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Yamamoto into Kru because it allows for driving assistance through alarm output or, if needed, through forced deceleration or avoiding steering to be performed through the driving system whereby driving assistance attempts to avoid collision as described in ¶0726.

Claim(s) 17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krutsch et al. (“Kru”) (U.S. PG Publication No. 2016/0379381) in view of Sutton et al. (“Sutton”) (U.S. Patent No. 8,957,992) and Oh (U.S. PG Publication No. 2016/0229346), in further view of King (U.S. PG Publication No. 2019/0135181).

In regards to claim 17, Kru fails to teach the camera system of claim 7, wherein the processor is configured to: identify an image region corresponding to one side region of the vehicle as the main region only when a lane change signal of the vehicle is operated.
	In a similar endeavor King teaches wherein the processor is configured to: identify an image region corresponding to one side region of the vehicle as the main region only when a lane change signal of the vehicle is operated (See ¶0004 and FIG. 1; also see ¶0014-0015 for additional information).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of King into Kru because “The system of the present invention provides a system that allows for safer lane changes by providing the driver with views and audible/haptic alerts if vehicles or other road users are in the blind spot before actually making a maneuver,” - ¶0014.


In regards to claim 19, Kru fails to teach the camera system of claim 7, wherein the processor is configured to: based on the vehicle making a left turn at a high speed, identify an image region corresponding to a region that is tilted slightly more to a left than a front surface of the vehicle in an image captured by at least one of the first camera or the third camera as the main region.
	In a similar endeavor King teaches the camera system of claim 7, wherein the processor is configured to: based on the vehicle making a left turn at a high speed, identify an image region corresponding to a region that is tilted slightly more to a left than a front surface of the vehicle in an image captured by at least one of the first camera or the third camera as the main region (See ¶0017 wherein it is understood by one of ordinary skill in the art that the use of the left turn signal provides for that of a left turn, regardless of speed).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of King into Kru because “The system of the present invention provides a system that allows for safer lane changes by providing the driver with views and audible/haptic alerts if vehicles or other road users are in the blind spot before actually making a maneuver,” - ¶0014.

In regards to claim 20, Kru fails to teach the camera system of claim 7, wherein the processor is configured to: based on the vehicle making a left turn at a high speed, for the main region included in the images captured by the first camera and the second camera attached to the left side, perform more operations than for the main region included in the images captured by the third camera and the fourth camera, and based on the vehicle making a right turn at a high speed, for the main region included in the images captured by the third camera and the fourth camera attached to the right side, perform more operations than for the main region included in the images captured by the first camera and the second camera.
	In a similar endeavor King teaches he camera system of claim 7, wherein the processor is configured to: 
	based on the vehicle making a left turn at a high speed, for the main region included in the images captured by the first camera and the second camera attached to the left side, perform more operations than for the main region included in the images captured by the third camera and the fourth camera (See ¶0017 wherein it is understood by one of ordinary skill in the art that the use of the left turn signal provides for that of a left turn, regardless of speed), and 
	based on the vehicle making a right turn at a high speed, for the main region included in the images captured by the third camera and the fourth camera attached to the right side, perform more operations than for the main region included in the images captured by the first camera and the second camera (See ¶0017 wherein it is understood by one of ordinary skill in the art that the use of the right turn signal provides for that of a left turn, regardless of speed).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of King into Kru because “The system of the present invention provides a system that allows for safer lane changes by providing the driver with views and audible/haptic alerts if vehicles or other road users are in the blind spot before actually making a maneuver,” - ¶0014.

In regards to claim 21, Kru fails to teach the camera system of claim 7, wherein the processor is configured to: based on the vehicle making a left turn at a low speed, identify an image region corresponding to the relatively wide region among regions captured by the first camera and the second camera and an image region corresponding to the relatively wide region among regions captured by the third camera and the fourth camera as the main region and make an amount of operations for object recognition greater than for the main region corresponding to a right region, based on the driving direction of the vehicle, and based on the vehicle making a right turn at a low speed, make an amount of operations for object recognition greater than for the main region corresponding to the left region.
	In a similar endeavor King teaches the camera system of claim 7, wherein the processor is configured to: 
	based on the vehicle making a left turn at a low speed, identify an image region corresponding to the relatively wide region among regions captured by the first camera and the second camera and an image region corresponding to the relatively wide region among regions captured by the third camera and the fourth camera as the main region and make an amount of operations for object recognition greater than for the main region corresponding to a right region, based on the driving direction of the vehicle (See ¶0017 wherein it is understood by one of ordinary skill in the art that the use of the left turn signal provides for that of a left turn, regardless of speed), and 
	based on the vehicle making a right turn at a low speed, make an amount of operations for object recognition greater than for the main region corresponding to the left region (See ¶0017 wherein it is understood by one of ordinary skill in the art that the use of the right turn signal provides for that of a left turn, regardless of speed).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of King into Kru because “The system of the present invention provides a system that allows for safer lane changes by providing the driver with views and audible/haptic alerts if vehicles or other road users are in the blind spot before actually making a maneuver,” - ¶0014.

Allowable Subject Matter
Claim 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: The prior art of record (in particular, Krutsch et al. [U.S. PG Publication No. 2016/0379381], Sutton et al. [U.S. Patent No. 8,957,992] and Oh [U.S. PG Publication No. 2016/0229346]) do not disclose, with respect to claim 18, identifying a narrow range in field of view for display using the first and third cameras as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483